Citation Nr: 0428276	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
traumatic and post-operative residuals of a right shoulder 
injury prior to April 19, 2004.  

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic and post-operative residuals of a right shoulder 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993, and from March 1994 to November 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal initially from a December 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied the veteran's claim for 
entitlement to a rating in excess of 20 percent for residuals 
of a right shoulder injury.  A subsequent rating decision 
promulgated in March 2002 assigned a temporary 100 percent 
rating for the right shoulder disability, effective from 
February 1, 2002, following a surgical procedure, and 
restored the 20 percent rating thereafter effective from June 
1, 2002.  The 20 percent rating was confirmed by a September 
2002 rating decision, and a statement of the case explaining 
the reasoning behind the denial of a rating in excess of 20 
percent was completed in November 2002.  

A timely substantive appeal was received in January 2003 and, 
subsequent to the transfer of the veteran's claims file to 
the Board, an August 2004 rating decision increased the 
rating for the service-connected right shoulder disability to 
30 percent, effective from April 19, 2004.  Following 
notification of this increased rating, the veteran submitted 
a statement in September 2004 that requested clarification of 
the effect of the August 2004 RO adjudication on his appeal 
to the Board, and requested an earlier effective date for the 
assignment of the 30 percent rating.  Given the effective 
date for the 30 percent rating assigned by the RO, there is 
for consideration, as listed on the first page herein, the 
matter of entitlement to a rating in excess of 20 percent for 
the service-connected right shoulder disability prior to 
April 19, 2004.  See AB v. Brown 6 Vet. App. 35 (1993) 
(partial grant does not abrogate pending appeal).



FINDINGS OF FACT

1.  The record presents a reasonable doubt as to whether 
residuals of the service-connected right shoulder disability 
includes loss of motion of the right arm to a position midway 
between the side and shoulder level, as of June 1, 2002, but 
a preponderance of the evidence is against a finding that 
residuals of that nature were shown prior to February 1, 
2002.  

2.  It is not shown that residuals of the service-connected 
right shoulder disability include ankylosis of the 
scapulohumeral articulation, motion in the right arm that is 
limited to a position 25 degrees from the side, or fibrous 
union or nonunion of the humerus or loss of the head of the 
humerus.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for a rating of 30 percent for post-traumatic and 
post-operative residuals of a right shoulder injury effective 
from June 1, 2002, but no earlier, are met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.400, 
Part 4, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5019, 5020, 
5200-5203 (2004).

2.  The criteria for a rating in excess of 30 percent for 
post-traumatic and post-operative residuals of a right 
shoulder injury are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 3.400, Part 4, 4.71a, DCs 5003, 
5010, 5019, 5020, 5200-5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2004 letter, the RO advised the veteran of the VCAA 
and its effect on his claim for increased compensation.  In 
addition, the veteran was advised, by virtue of a detailed 
November 2002 statement of the case (SOC) and July 2003 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim for 
increased compensation.  Moreover, the August 2004 rating 
decision which increased the rating for the service-connected 
right shoulder disability to 30 percent also informed him of 
the reasons why a rating in excess of 30 percent was not 
warranted.   The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claim, and that 
the SOC and SSOC issued by the RO clarified what evidence 
would be required to establish increased compensation.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the veteran 
indicated in a June 2004 statement that he had no additional 
evidence to present in connection with his claim.  Thus, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for 
increased compensation, under the VCAA.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The U.S. Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.


II.  Factual Background

During service, the veteran was treated for thoracic spine 
and right shoulder pain after being injured while performing 
heavy work, to include pulling heavy concertina wire off a 
truck.  The veteran was discharged from service with 
disability severance pay.  A VA examination of the right 
shoulder in March 1996 noted a full range of motion in the 
shoulder, but the veteran experienced pain in the scapular 
region with motion from 90 to 180 degrees.  The diagnosis was 
chronic bursitis of the right shoulder, and service 
connection for this disability, at a 20 percent disability 
rating, was granted by a March 1996 rating decision.  

Thereafter, a May 1997 VA examination noted atrophy in the 
right shoulder with mild tenderness.  Motion testing of the 
right shoulder revealed 156 degrees of forward elevation, 160 
degrees of abduction, 90 degrees of external rotation, and 46 
degrees of internal rotation.  The diagnoses included 
sequelae of a muscle rupture, most likely in the right major 
or minor rhomboideus.

In August 2001, an MRI of the right shoulder showed no 
evidence of a rotator cuff tear, but findings suggestive of a 
possible tendinopathy of the rotator cuff.  At a VA 
examination conducted that month, the veteran stated that, 
since separation from service, pain, tension and fatigue had 
interfered with his ability to work in various occupations, 
to include one in the pest control field, another with the 
United States Postal Service, and another as a mechanic.  He 
stated that his right shoulder felt fatigued when he came 
home from work, and he also described tenseness in his 
shoulder when he mowed the lawn.  The veteran reported that 
he could do very little wood chopping and that his right 
shoulder hurt when lifting his young daughter.  He also 
described waking up at night with numbness in the fingers of 
his right hand, and stated that about one month prior to the 
examination, he had noticed that all the digits of the right 
hand except the thumb stayed in the flexed position after he 
grabbed an object.  To unflex his fingers, the veteran said 
he had to move them in a ratchet fashion to straighten them 
out on a gradual basis.  


Upon physical examination in August 2001, no visible atrophy 
was observed in the right shoulder, but the veteran stood 
with a pronounced elevation of the right shoulder.  Palpation 
of the region medial to the clavicle approximately opposite 
to the scapula revealed noticeable tenderness, and repeated 
palpation eventually elicited distinct swelling, with 
ultimately subsided after a few moments.  There was mild but 
definite tenderness over the right rotator cuff.  Grip 
strength appeared equal, and no numbness or hypoesthesia was 
noted.  Range-of-motion testing of the right shoulder showed 
135 degrees of forward flexion, with the veteran noting 
tingling in the elbow region radiating to the proximal 
forearm; abduction of 130 degrees, with the veteran 
describing tingling down the posteriolateral aspect of the 
right forearm; 52 degrees of internal rotation; and 74 
degrees of external rotation, with the veteran noticing a 
cold feeling in his right hand and a binding sensation in the 
extreme low right shoulder region.  

Following the August 2001 examination, the diagnoses included 
a probable brachioplexus stretch injury; likely rotator cuff 
tendonitis; and general ligamentous sprain of the right 
shoulder with resultant mild loss of motion.  The examiner 
noted that the swelling noted during the examination 
subsided, and was most likely due to a spasm.  He also 
concluded that the brachioplexus injury explained the 
paresthesia and spasms the veteran described in his forearm 
and hand.  

Private clinical records reflect shoulder pain continuing 
into 2002, with the veteran undergoing surgical anterior 
capsular repair at a private medical facility in February 
2002.  Reports dated two weeks after this surgery showed the 
veteran to be doing well, with the ability to perform full 
external rotation.  He was then scheduled for physical 
therapy.  The diagnosis at that time was anterior 
instability, which the examiner stated was the result of 
subluxation at the time of the original in-service injury.  
He said the veteran should be able to recover "nicely" from 
the tightening of the capsule.  Following the February 2002 
surgery, as indicated in the Introduction portion of this 
decision, a temporary 100 percent rating for convalescence 
was assigned by a March 2002 rating decision, effective from 
February 1, 2002.  The schedular 20 percent rating was 
restored thereafter, effective from June 1, 2002.  




The veteran was afforded another VA examination of the right 
shoulder in August 2002, at which time he described sharp, 
though not severe, pain in the shoulder at rest.  He also 
described stiffness with inactivity, but no swelling, 
redness, or heat were described.  The veteran stated that the 
shoulder did not give way but that it did bind or lock 
slightly at times.  He also described a lack of endurance.  
He described difficulty in the right shoulder with carrying 
more than 40 pounds of weight, lifting his right arm above 
the shoulder level, and driving extended distances.  Since 
the February 2002 surgery, the veteran said the pain in the 
right shoulder had lessened, but he still complained of some 
limitation of motion and occasional numbness in the right 
arm.  It was indicated that the veteran was limited in his 
ability to perform some of the jobs he had in the past, to 
include work as a mechanic because that involved lifting his 
arms over his head.  Some limitation of recreational 
activities was also described.  

Upon physical examination in August 2002, range of motion in 
the right arm was as follows:  Forward flexion to 170 degrees 
with pain at the end of motion and with movement against 
pressure limited to 25 degrees; abduction to 80 degrees, 
again with pain at the end of motion and with movement 
against pressure limited to 25 degrees; internal rotation to 
45 degrees with pain and movement against pressure limited to 
10 degrees; and external rotation to 40 degrees with pain and 
movement against pressure limited to 10 degrees.  The 
examination revealed tenderness in the infraspinatus muscle, 
but none of the other musculature of the right shoulder.  The 
examiner also ruled out a biceps injury, and the examination 
of the right wrist and elbow showed a full range of motion 
and no evidence of pain or deformity.  Also, despite the 
complaints of pain, a "fair amount" of strength remained in 
the right shoulder, and no sensory deficits were discovered.  
The diagnosis was traumatic injury to the right shoulder 
causing subdeltoid bursitis and rotator cuff tendonitis, 
post-operative, and "capsule shift," with residual 
limitation of motion due to pain.  

Evidence thereafter includes reports of private treatment for 
the right shoulder disability dated through February 2004.  
Treatment reports from December 2002 describe tenderness over 
the right acromioclavicular (AC) joint, but a full range of 
motion was demonstrated and the shoulder was "very stable."  
The veteran was intact neurologically and there was no 
apprehension or evidence of subluxation.  The diagnosis was 
right shoulder AC joint arthrosis.  The examiner stated that 
conservative treatment would be initiated, but that if the 
veteran were still having problems in six months, 
arthroscopic removal of the distal clavicle would be 
contemplated.  

Thereafter, an MRI of the right shoulder in January 2004 
showed mild rotator cuff tendinopathy/tendonitis involving 
the supraspinatous tendon, without evidence of a focal 
rotator cuff tear, and mild degenerative arthrosis of the AC 
articulation, with effacement of the subacromial fat and 
narrowing of the supraspinatous outlet.  The latter findings 
were said to be suggestive of an impinging lesion.  These MRI 
findings were discussed in the reports from an examination of 
the veteran by a private physician in February 2004, at which 
time it was indicated there was a full range of motion in the 
right shoulder.  The veteran still had tenderness at that 
time over the right AC joint.  The examiner recommended 
continuing physical therapy and indicated that his symptoms 
appeared to have improved substantially following an 
injection of medication.  However, he stated that if the 
veteran's condition did not improve in three months, he would 
recommend an arthroscopy with subacromial decompression and a 
distal clavicle excision.  

The most recent VA examination of the right shoulder was 
conducted in June 2004, the reports from which were received 
at the Board after the veteran's claims file was received at 
the Board.  The veteran at that time described no pain in the 
right shoulder with rest, but said he had a burning pain with 
movement.  No weakness in the right shoulder was reported but 
stiffness after inactivity was described.  The veteran did 
not report any swelling, redness, or heat.  Some instability 
and fatigue were reported, but the veteran stated that the 
shoulder does not "give way."  Treatment consists of 
Tylenol, Ibuprofen, heat, and rotator cuff exercises.  Flare-
ups of pain were described with mowing and driving prolonged 
distance in his four-wheeler at work or in his car.  The 
veteran stated that he could not lift objects in his right 
hand weighing more than 25 pounds.  He indicated that he is 
able to manage "fairly well" in his job as a Forest Ranger, 
although he has some pain in the right shoulder with extended 
use.  


Upon physical examination in June 2004, tenderness was noted 
over the right upper deltoid and right supraspinatous 
regions, and there was tenderness in the AC joint.  Range of 
motion findings were as follows:  Forward elevation was to 
180 degrees with pain at 135 degrees and to 36 degrees with 
pressure; abduction to 135 degrees with pain and to 36 
degrees with pressure; external rotation to 50 degrees with 
pain ant to 20 degrees with pressure; and internal rotation 
to 50 degrees with pain and to 36 degrees with pressure.  
Additional findings included tenderness in the supraspinatous 
muscle and tendon.  It was noted that despite the complaints 
of pain, strength in the right shoulder was "good."  

III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor of 
the claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative and traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  Bursitis and synovitis are rated as for arthritis.  
DCs 5019, 5020.  




Limitation of motion of the major arm (the veteran herein is 
right-handed) is evaluated 20 percent disabling where at the 
shoulder level, 30 percent disabling where midway between the 
side and shoulder level, and 40 percent disabling where 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 
5201.  

The effective date for an award of increased compensation is 
the later of the date of the receipt of claim or the date on 
which "entitlement arose."  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o).

Applying the criteria above to the facts of this case, as 
indicated in the Introduction portion of this decision, the 
August 2004 rating decision granted an increased rating for 
the service-connected right shoulder disability of 30 
percent, effective from April 19, 2004.  In explaining its 
rationale for the effective dated chosen for this increased 
rating, the RO stated in the August 2004 rating decision that 
it was based upon the fact that the veteran's "claim" was 
received on April 19, 2004.  In actuality, and as noted by 
the veteran in his September 2004 statement, the veteran's 
claim for an increased rating which gave rise to this appeal 
was actually received in August 2001.  In any event, the 
Board notes that to the extent the RO chose this date as the 
effective date for the grant of the 30 percent rating, 
because the examination which the RO concluded demonstrated 
that the criteria for a 30 percent rating were met was 
conducted after April 19, 2004, actually in June 2004, the 
veteran was clearly not prejudiced by that action.  That is, 
entitlement did not "arise", under the approach to the case 
taken by the RO, until the time of an examination that 
contained sufficient clinical evidence for the RO to conclude 
that the criteria for a 30 percent rating were met, in this 
case the June 8, 2004, VA examination.  Thus, as the 
effective date to be assigned is the later of the date of 
receipt of claim or the date that entitlement arose, the 
effective date under the theory of the case advanced by the 
RO should have been June 8, 2004.  See 38 U.S.C.A. § 5110(a) 
and 38 C.F.R. § 3.400(o).

Notwithstanding the approach to this case by the RO, when 
comparing the severity of the right shoulder disability as 
described on the reports from the June 2004 VA examination 
from that demonstrated at the August 2002 VA examination, the 
Board is not convinced that the disability as depicted in 
June 2004 is significantly different from that shown in 
August 2002.  In fact, some of the range of motion findings 
in the right shoulder in August 2002 showed more severe 
limitation of motion than was depicted by the June 2004 range 
of motion findings.  As such, the Board cannot say with 
certainty that the criteria for a 30 percent rating were 
clearly met in June 2004 but not in August 2002.  Given this 
fact, as well as the fact that reports from treatment for 
right shoulder and arm pain at a private medical facility in 
May and June 2002 do not contain findings from which it could 
definitively be concluded that the criteria for a 30 percent 
rating were not met at that time, the Board concludes that 
the weight of the positive and negative evidence is in 
relative equipoise as to whether "entitlement" for a 30 
percent rating for the service-connected right shoulder 
disability "arose" from June 1, 2002.

Thus, without finding error in the RO's action, the Board 
will resolve all reasonable doubt in this regard in favor of 
the veteran, and will exercise its discretion to conclude 
that an effective date of June 1, 2002, for the 30 percent 
rating for the service-connected right shoulder disability 
may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

As for entitlement to 30 percent rating prior to June 1, 
2002, (and prior to the temporary 100 percent evaluation 
assigned under 38 C.F.R. § 4.30 from February 1, 2002), 
review of the clinical evidence dated prior thereto does not 
demonstrate that the criteria for a 30 percent rating were 
met.  In this regard, the August 2001 VA examination showed 
no atrophy in the shoulder and motion to 135 degrees of 
forward flexion and 130 degrees of abduction.  Clearly, these 
range of motion findings do not describe motion that is so 
severe as to be limited to "midway between the side and 
shoulder level" so as to warrant a 30 percent rating under 
DC 5201.  Review of the private clinical reports dated prior 
to February 1, 2002, also do not reveal clinical findings 
that meet the criteria for a 30 percent rating under DC 5201, 
or for a rating in excess of 20 percent under any of the 
diagnostic codes pertaining to rating disability of the 
shoulder and arm codified at 38 C.F.R. § 4.71a, DCs 5200-
5203.   




Turning now to the issue of whether the veteran is entitled 
to a rating in excess of 30 percent at any time during the 
claim/appeal period, the Board notes first that even the most 
severe range of motion findings described above do not 
clearly demonstrate motion that is limited to "25 degrees 
from the side," as is required for a 40 percent evaluation 
for the major arm under DC 5201.  The only other bases for a 
rating in excess of 30 percent for disability of the major 
shoulder under DCs 5200-5203 would be if there were ankylosis 
of scapulohumeral articulation (DC 5200) or fibrous union or 
nonunion of the humerus or the loss of the head of the 
humerus (DC 5202).  The medical evidence of record does not 
reveal any disability of that nature.  

In making the determinations above, the Board has also 
weighed the provisions of 38 C.F.R. § 4.40 with regard to 
giving proper consideration to the effects of pain in 
assigning a disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While the record reveals consideration of 
these principles by the VA physician who conducted the most 
recent VA examinations of the right shoulder, there are no 
objective findings indicating that entitlement to increased 
compensation would be warranted or justified under these 
principles.  Also, the Board notes that the veteran has 
contended that his service-connected right shoulder 
disability should be rated under the criteria for arthritis 
rather than bursitis.  As noted above, whether the disability 
at issue is characterized as arthritis or bursitis, the 
disability is rated on the basis of limitation of motion.  
See DCs 5003, 5010, 5019.  Thus, no benefit would accrue to 
the veteran if the disability were rated as for arthritis. 

Finally, also considered by the Board were the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected right shoulder disability is alleged or 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.
 

ORDER

Entitlement to a 30 percent rating for post-traumatic and 
post-operative residuals of a right shoulder injury is 
granted, effective from June 1, 2002, subject to statutes and 
regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent for post-
traumatic and post-operative residuals of a right shoulder 
injury prior to February 1, 2002, is denied.  

Entitlement to a rating in excess of 30 percent for post-
traumatic and post-operative residuals of a right shoulder 
injury is denied.   




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



